DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2020 has been entered.
Applicant's amendments and remarks, filed on 09/02/2020, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 2-4, 7, 9, 10, and 12-15 are under examination. 
Claims 5-6, 8, and 11 have been cancelled. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(a)-(d) is acknowledged. This application is a U.S. National Stage Patent Application under 35 U.S.C. § 371 of International Application No. PCT/US2015/030118, filed on May 11, International Application No. PCT/US2015/030118, filed on May 11, 2015, which claims priority to United States Provisional Application Serial Nos. 61/991,005, filed on May 9, United States Provisional Application Serial Nos. 61/991,005, filed on May 9, 2014, and 62/027,045, filed on July 21, 62/027,045, filed on July 21, 2014. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Withdrawn Rejections
The rejection of claims 1, 2-4, 7, 9, 10, and 12-15 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural  
The rejection of claims 1, 2-4, 7, 9, 10, and 12-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendments and arguments (on page 15-16).

Claim rejections - 35 USC § 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

            Claims 1, 2-4, 7, 9, 10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 is/are also rejected due to said dependency.   
Claims 1 and 13 recite “…and/or an indirect effector/modulatory interaction between the compound and the candidate MoA genes.” It is unclear as to the metes and bounds of the term “indirect effector/modulatory interaction” due to the usage of the “/” in between two terms such that the artisan would recognize the scope of the claim. For example, the term “A and/or B” covers embodiments having element A alone, element B, or elements A and B. However, it is unclear what “A/B” covers. Clarification is requested 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (PLoS Biology, April 2012, Volume 10, Issue 4, e1001301, p.1-19).
Zhu teaches a method for identifying mechanisms of action of a compound using a transcription network [abstract]. 
Zhu discloses a method to identify a mechanism of action of compound using network dysregulation (pg 2, col 2, para 2, probabilistic causal network by integrating metabolite levels, genotype, gene expression, transcription factor (TF) binding, and protein-protein interaction data ... metabolite profiles and genetic perturbations). 
Regarding claims 1 and 13, Zhu teaches (a) selecting at least a first interaction involving at least a first gene (pg 2, col 2, para 3, DNA variation, gene expression, and metabolite data.); (b) determining a first n-dimensional probability density of gene expression levels for the first gene and one or more genes in a control state (Fig. 1; pg 2, col 1, para 3 to pg 2, col 2, para 1; pg 2, col 2, para 3; pg 15, col 1, para 2, high-dimensional molecular-profiling data ... DNA variation, gene expression, and metabolite data ... from public data sources ... with joint probability distributions models.); (c) determining a 
Zhu teaches (d) estimating changes between the first probability density and the second probability density based on gene expression data (Fig. 1; pg 15, col 1, para 3 to pg Hi, col 2, para 1; pg 16, col 1, para 1 to pg 16, col 2, para 2, reconstructing Bayesian network wherein edges of the graph represent conditional probabilities that characterize the distribution of states to reconstruct metabolic network ... to determine genetic perturbations from between "Yeast Segregants" and "Public Databases".).
Zhu does not specifically teach (e) determining and (f) ranking the statistically significant dysregulated interactions. However, Zhu makes obvious this feature by determining whether the estimated changes are statistically significant (pg 15, col 1, para 2; pg 16, col 3, para 2, incorporated TFs (transcription factors) having met predetermined criteria (penalized statistic chosen for maximum likelihood)).
Zhu does not specifically teach (g) validating the mechanism in a tissue as claimed. However, Zhu makes obvious this feature by teaches experimental methods for validating causal regulator for stress response genes whose expression variations are linked to the PHM7 locus on Chromosome XV (page 2, col. 2, page 9, col. 2, and page 10, col. 1). 
Zhu does not specifically teach using a processor. However, Zhu makes obvious this feature since he teaches the use of software for performing the above calculations (page 17, col. 1), which makes obvious the use of a computer processor.
Regarding claims 2 and 14, Zhu teaches statistically estimating gene expression differences between genes and proteins which are necessarily based on interaction by interaction bases (page 4, col. 1, pages 10-11, page 15, col. 1, “Discussion”), and which reads on interaction by interaction basis. 
Regarding claim 7, Zhu further teaches selecting and analyzing m interactions in the network and determining their statistical significance (Figure 7 and page 11-13, entire “Discussion” section).  
Regarding claims 9 and 10, Zhu further teaches determining which genes are regulated in the network and which are not (i.e. dysregulated) based on statistical analysis of the expression data (pg 2, col 2, para 2, pg. 3, col. 1, pg 15, col 1, para 2; pg 16, col 2, para 3).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gardner et al. (Science, 2003, Vol. 301, No. 5629, pp.102-105) teach a method for investing mechanisms of action of a compound in a network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619